ACCEPTED
                                                                                                               01-14-00799-cv
                                                                                                     FIRST COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                          2/10/2015 6:00:04 PM
                                                                                                           CHRISTOPHER PRINE
                                                                                                                        CLERK
                                                                    A REGISTERED LIMITED LIABILITY PARTNERSHIP
                                                                            ATTORNEYS AND COUNSELORS AT LAW


                                                                                        STEPHEN
                                                                                           FILED INH. CAGLE, JR.
                                                                                    1st COURT OF APPEALS  Partner
                                                                                        HOUSTON,scagle@csj-law.com
                                                                                                   TEXAS
                                                                                    2/10/2015 6:00:04 PM
                                                                                    CHRISTOPHER A. PRINE
                                                February 10, 2015                           Clerk



       Christopher A. Prine
       Clerk, First Court of Appeals
       First Court of Appeals
       301 Fannin Street
       Houston, Texas 77002-2066

               Re:    Cause No. 01-14-00799-cv; Barbara Regina Schlein, Appellant vs. Anthony P.
                      Griffin, Appellee, In the Court of Appeals for the First District of Texas, Houston,
                      Texas

       Dear Mr. Prine:

               Appellant Barbara Schlein's Brief was timely filed on February 9, 2015 in the above
       captioned matter. Subsequently, Appellant noticed several grammatical and typographical errors
       in the Brief. Appellant therefore asks the Court to accept Appellant's Amended Brief, which
       corrects these grammatical and typographical errors. Appellant's Amended Brief does not raise
       any new issues.

              Thank you for your assistance and please contact me if you require anything further or
       have any questions regarding this request.

                                                            Sincerely,

                                                            /s/ Stephen H. Cagle, Jr.

                                                            Stephen H. Cagle, Jr.




2302 FANNIN, SUITE 500 ■ HOUSTON, TEXAS 77002                   TELEPHONE: (713) 659-7617 ■ FACSIMILE: (713) 659-7641